RULING FOLLOWING IN CAMERA REVIEW OF DOCUMENTS
JOAN GLAZER MARGOLIS, United States Magistrate.
The Memorandum of Status Conference, filed October 27,1988 (Dkt. # 39), provided as follows: “With respect to incident reports and correspondence identifying inmates, defense counsel agreed to submit such materials to the Magistrate for her in camera review with respect to relevancy and detrimental impact upon defendants’ security concerns.” Such materials were so provided on December 3, 1988.
After careful review, the Magistrate finds that with the exception of the last document, an undated memorandum which is covered by the work-product privilege, the remaining documents are relevant to plaintiffs’ various claims and disclosure thereof will not have a detrimental impact upon defendants’ security concerns, and thus are to be produced for plaintiffs’ counsel. However, to the extent such documents pertain to inmates who are not named plaintiffs in this action and whose names already have been revealed to defendants, all inmate names, prisoner numbers, criminal docket numbers, home street addresses, names of next of kin, and similar identifying information shall be redacted. To the extent a particular inmate is mentioned in more than one document, that shall be so indicated in an appropriate fashion.
Because this ruling is subject to review, see 28 U.S.C. Section 636(b) (written objections to ruling must be filed within ten days after service of same); F.R.Civ.P. 72; Rule 2 of the Local Rules for United States Magistrates, United States District Court for the District of Connecticut, the documents submitted shall be placed under seal.